Citation Nr: 1818457	
Decision Date: 03/26/18    Archive Date: 04/04/18

DOCKET NO.  14-03 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a bilateral eye disability.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Faverio, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1979 to April 1985.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans' Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied service connection for dry eye syndrome and pingueculae. 

In August 2015 and October 2017, the Board remanded the matter for additional evidentiary development, characterizing the issue on appeal more broadly as entitlement to service connection for a bilateral eye syndrome to encompass all reasonably raised diagnoses.  The Board finds that the Agency of Original Jurisdiction (AOJ) substantially complied with the Board's remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd Dyment v. Principi, 287 F.3d 1377 (2002).  Neither the Veteran nor his representative has argued otherwise.  


FINDING OF FACT

A bilateral eye disability was not present during the Veteran's active service and the most probative evidence of record indicates that the Veteran's current bilateral eye disability is not causally related to his active service or any incident therein, or causally related to or aggravated by any service-connected disability.



CONCLUSION OF LAW

A bilateral eye disability was not incurred in active service and is not causally related to or aggravated by a service-connected disability.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

	I.	Due Process

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


	II.	Applicable Law

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that which is pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

Where there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).


	IV.	Analysis

The Veteran contends that his bilateral eye disability was incurred in service or is caused by his service-connected Reiter's syndrome.

In pertinent part, the Veteran's service treatment records show that at his October 1979 enlistment examination, all relevant body systems were marked as normal, including the eyes.  The Veteran's visual acuity was 20/20, bilaterally.  An August 1982 reenlistment examination similarly marked eyes as normal.  At that time, the Veteran's visual acuity was 20/70 in the right and 20/40 in the left, corrected to 20/20, bilaterally.  In conjunction with that examination, the Veteran completed a report of medical history stating that he had no eye trouble.  

Medical care was provided to the Veteran several times throughout his period of active service for other ailments, including his Reiter's syndrome.  In April 1983, it was noted that the Veteran's Reiter's syndrome was productive of inflammatory arthritis with symptoms of stiffness.  He did not, however, exhibit eye symptoms and examination was negative for conjunctivitis or uveitis.  In May 1983, the Veteran underwent an examination in the ophthalmology clinic.  His visual acuity was 20/200 bilaterally.  The impression was no sequelae of Reiter's eyes.  

In May 1983, the Veteran sought treatment after he got hit in the left eye.  Examination showed small lacerations along the lower edge of the left eyebrow and upper lid.  No abnormalities of the eye itself were identified.  Rather, the Veteran had full extraocular movements bilaterally.  No hyphema was present.  On follow-up later that month, the Veteran's sutures were removed.  Edema and ecchymosis were noted.  

The service treatment records contain two Medical Board reports completed in June 1983 and December 1983 in connection with the Veteran's Reiter's syndrome.  Both reports noted that ENT (ear, nose, and throat) examinations showed no obvious conjunctivitis or uveitis.  In August 1984, it was noted that the Veteran had been prescribed Indocin for Reiter's syndrome and that he was having no eye problems with that medication.  

At his March 1985 military discharge examination, the Veteran's eyes, pupils, and ocular motility were examined and determined to be normal.  Ophthalmoscopic examination was normal as well.  His visual acuity was 20/100 on the right and 20/200 on the left, corrected to 20/20, bilaterally.  On a report of medical history, the Veteran denied having or ever having had eye trouble.  

In pertinent part, the post-service clinical records show that in August 1987, the Veteran underwent VA medical examination in connection with a claim of service connection for Reiter's syndrome.  The examiner noted that the Veteran had no conjunctivitis in connection with the onset of Reiter's syndrome during service.  He had been on Indocin for more than four years.  

VA clinical records show that in February 1991, the Veteran's medication was changed to Dilantin.  Blurred vision was noted and that assessments included Dilantin toxicity.  In May 1991, the Veteran's medication was changed.  In August 2000, the Veteran received treatment for conjunctiva of the eye.  In addition, a history of blurred vision and fine vertical nystagmus in both eyes secondary to Dilantin toxicity in February 1991 were reported.  Complaints of slightly cloudy vision on occasion were noted with possible slight redness.  Slit lamp examination was reported to show slight plugging of the meibomian glands of the lids and lashes in both eyes, as well as nasal pinguecula of the conjunctiva/sclera of both eyes.  The assessments were myopia and dry eyes for which artificial tears were prescribed.

A March 2005 VA treatment record notes a white film over the eyes, dry eyes, and blurred vision.  A May 2005 VA treatment reflects complaints of "trash" in the eyes, at times, and the diagnosis was "Reiter's syndrome s ocular manifestations."  As previously noted by the Board, in medical terms, the abbreviation "s" with a line over it means "without."  As the "s" does not have a line over it, the meaning of the abbreviation in the May 2005 VA treatment record is unclear.

The Veteran filed a claim for service connection for dry eyes in February 2012.  

In February 2012, the Veteran was afforded a VA examination at which he was noted to have a history of conjunctivitis and pingueculae.  The examiner noted that the Veteran claimed that his blurry vision and dry eye syndrome were caused by a left eye laceration in May 1983.  The examiner explained that the Veteran's visual acuity was correctable to 20/20 in each eye and, therefore, would not be medically considered blurred vision.  Regardless, the examiner indicated that if the Veteran had blurry vision as a result of the in-service left eye laceration, there would be clinical sequelae noted and he had identified no such sequelae on examination.  Finally, the examiner concluded that it was less likely than not that the Veteran's dry eye syndrome was related to service, as it was medically accepted knowledge that dry eye syndrome is not caused by trauma.

A September 2013 VA treatment record reflects a history of Reiter's syndrome without ocular complications.  

The Veteran was again afforded a VA examination in February 2016.  The diagnosis was dry eye syndrome.  The examiner indicated that it is less likely than not that the Veteran's dry eye syndrome was incurred in service or was secondary to his service-connected Reiter's syndrome, to include medications prescribed to treat that condition.  The examiner explained that the Veteran's eyes had been examined on multiple occasions during service.  At each of those exams, there was no finding of dry eye syndrome or any other type of condition (inflammatory in nature) that would be related to or associated with Reiter's syndrome or ecchymosis.  The examiner indicated that the Veteran's dry eye syndrome, first identified in 2000, was caused primarily by the capping of meibomian glands along the eyelid margins.  Typically this is seen as an age-related change and due primarily to age related loss of function of meibomian glands and/or lack of removal of debris along eyelashes with appropriate hygiene.  The examiner noted that in patients with Reiter's syndrome, it is typical to have inflammatory type of eye conditions from time to time.  This would include but are not limited to conjunctivitis, iritis, and/or uveitis.  The examiner indicated, however, that there was no documentation that the Veteran has ever had any of these specific conditions.

In an October 2017 opinion, the examiner clarified that it was less likely than not that any of the Veteran's current eye conditions, to include presbyopia, cataracts, and dry eye syndrome, were causally related to his military service.  The examiner explained that the Veteran's presbyopia is a normal, age-related change in vision which is correctable to 20/20.  The Veteran's cataracts are classified as nuclear in nature which are medically accepted to be related to normal age related changes.  The examiner also stated that the Veteran's dry eye syndrome was related to normal, age-related changes in the Meibomian glands of the eyelids.  The examiner noted that the Veteran had been treated in May 1983 for lacerations around the eye for which he received stitches.  He noted that the Veteran was also found to have edema and ecchymosis after the injury (i.e. a black eye).  However, these injuries were related to trauma and there was no evidence of lasting sequelae upon subsequent examination.  The Veteran's eye and vision were not impacted or involved in the injury, according to the evidence.  

The examiner further clarified that it was less likely than not that the Veteran's bilateral eye disabilities were causally related to or aggravated by his service-connected Reiter's syndrome, to include the side effects of treatment.  The examiner again explained that the Veteran's presbyopia was a normal, age-related change in vision and that his vision was correctable to 20/20, normal visual acuity.  In addition, the type of cataracts the Veteran had were normal, age related changes.  Moreover, the Veteran's cataracts were not having any impact on his vision.  The examiner acknowledged that it was widely accepted medically that certain autoimmune conditions like Reiter's Syndrome may be treated with steroids AND that steroid use may lead to the development of cataracts.  However, there was no evidence that the type of cataracts the Veteran had were steroid-induced type cataracts (i.e. posterior subcapsular type) and, again, the Veteran was experiencing no visual impairment as a result of his cataracts.  With respect to the Veteran's dry eye syndrome, the examiner explained that the Veteran's dry eye syndrome, first identified in 2000, was related to normal, age-related changes in the meibomian glands of the eyelids.  He observed that there is no medically accepted evidence of dry eye syndrome being related to Reiter's syndrome and/or its subsequent treatments.  The examiner cited to treatise evidence in support of this conclusion explaining the pathological process at issue.  

After reviewing the record in its entirety, the Board finds that the preponderance of the evidence is against the claim.  As discussed in detail above, a chronic bilateral eye disability was not present during the Veteran's active service.  Indeed, the record shows that his eyes were examined on multiple occasions during active duty and were consistently found to be normal.  At his March 1985 military discharge examination, the Veteran's eyes, pupils, and ocular motility were examined and determined to be normal.  Ophthalmoscopic examination was normal as well.  Although the Veteran was noted to have a refractive error during active duty, his visual acuity was consistently correctable to 20/20 and it is well established that a refractive error is not a disability within the meaning of applicable regulations providing for payment of VA disability compensation benefits.  38 C.F.R. §§ 3.303, 4.9.

Although a bilateral eye disability was not present during active service, as set forth above, service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that which is pertinent to service, establishes that the disease or injury was incurred in service.  Alternatively, service connection may be established on a secondary basis for a disability that is caused or aggravated by a service-connected disability.  

In this case, however, the record shows that the Veteran's current eye disabilities, to include dry eye syndrome, are not causally related to his active service or any incident therein, to include the May 1983 eye injury, nor are they causally related to or aggravated by a service-connected disability, to include the Veteran's service-connected Reiter's syndrome.  Rather, the medical opinion evidence summarized above is consistently against the claim.  The Board assigns the medical opinion evidence in its totality great probative weight.  The opinions are based upon a thorough review of the claims file, accurately discuss the relevant evidence of record, and include a well-reasoned explanations for the conclusions reached.  Moreover, there is no probative evidence to the contrary.  The Board has considered the March 2005 VA treatment record noting "Reiter's syndrome s ocular manifestations."  The Board finds, however, that this record, standing alone, is insufficient to support an award of service connection.  First, the Board finds it likely that the notation is meant to indicate that the Veteran did not have ocular manifestations of Reiter's syndrome.  It appears likely that the examiner, in haste, neglected to include the line over the "s."  In any event, the Board notes that even if the notation was meant to indicate ocular manifestations of Reiter's in 2005, the subsequent evidence clearly and consistently indicates that the Veteran has exhibited no ocular manifestations of Reiter's for any period of the claim.  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).  For similar reasons, the Board finds that the VA clinical records from 1991 and 2000 showing a history of blurry vision and nystagmus secondary to Dilantin toxicity do not provide a basis upon which to grant service connection.  Again, the clinical evidence consistently establishes that the Veteran has exhibited no ocular manifestations of Reiter's for any period of the claim.  Id.  

In summary, the Board finds that the most probative evidence establishes that a bilateral eye disability was not present in service nor is any current bilateral eye disability causally related to active service or any incident therein, or causally related to or aggravated by a service-connected disability, to include Reiter's syndrome.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not for application.  



ORDER

Entitlement to service connection for a bilateral eye disability is denied.




____________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


